[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This court previously rendered a decision on the plaintiff's appeal on August 21, 1997. Counsel had failed to appear for oral argument, and the defendant commissioner had not filed a brief. The court's decision was based on the plaintiff's brief and the record, therefore. The court dismissed the appeal, concluding that the plaintiff's arguments could not be sustained. Thereafter, the plaintiff moved to open the judgement in order to have the opportunity top present oral argument, and the defendant commissioner did not object.
The court has now heard oral argument from both parties, and the commissioner has filed a brief in opposition to the appeal. Based on the record as CT Page 8632 augmented by oral argument and the commissioner's brief, the court affirms its decision dated August 21, 1997. Particularly apropos are cases cited by the commissioner in his brief: State v. Ducatt, 22 Conn. 88 (1990) (operation); Bialowas v. Commissioner, 44 Conn. App. 702
(1997) and Schallenkamp v. Commissioner, 229 Conn. 31
(1994) (admissibility of report and test tapes); andRamisk v. Commissioner, 45 Conn. App. 924 (1997) (constitutional issues).
The appeal is dismissed.
MALONEY, J.